Citation Nr: 1301826	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2010, the Board remanded the Veteran's claim for additional development.  A supplemental statement of the case (SSOC) was issued in July 2012 by the VA Appeals Management Center (AMC).  The case is once again before the Board. 

Following the July 2012 SSOC, the Veteran submitted additional evidence to the Board.  The RO has not considered this evidence, however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction. See 38 C.F.R. § 20.1304 (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. An acquired psychiatric disability was not manifest in service and is not related to service.

2. A psychosis was not manifest in service or within a year thereafter.

3. The appellant was not in combat. The appellant does not have PTSD as a result of an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued two VCAA notice letters to the Veteran in October 2005.  These letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  

With respect to the notice requirements set forth in Dingess and the Veteran's service connection claim, elements (1) and (2), veteran status and existence of a disability, are not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the Board's denial of the service connection claim on appeal.  In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date are not assigned.  The Veteran's claims are being denied based on element (3), a connection between the Veteran's service and the claimed disability.  As explained above, he has received proper VCAA notice as to his obligations and those of VA, with respect to this crucial element in the above-mentioned VCAA letter(s) that informed him of what the evidence must show. 

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In this regard, the Veteran's claim was remanded by the Board for additional development in August 2010.  Specifically, the Board requested that the RO/AMC obtain any additional relevant treatment records that were not included in the claims file, obtain the Veteran's records from the Social Security Administration, and schedule him for a VA examination. 

The record reveals that the AMC requested the appellant identify or submit any additional records he might have in a September 2010 letter.  The records identified by the Veteran, as well as his recent VA treatment records, were obtained and associated with the claims file.  The Veteran was also afforded a VA examination in February 2012.  Finally, in a December 2011 letter, the Social Security Administration reported that it was unable to locate the Veteran's records.  

In June 2012, the AMC notified the Veteran that his records from the Social Security Administration were unavailable.  He was requested to submit these records if they were in his possession or to identify their location.  The Veteran did not reply to this letter.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.)  

Based on the above, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The record contains the Veteran's service treatment records, service personnel records, VA treatment records, private medical records, multiple lay statements, and a VA examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As noted, the Veteran was provided with a VA examination in February 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate clinical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  While the Veteran initially requested a hearing in his March 2007 substantive appeal, he subsequently withdrew his hearing request.  See a January 2008 statement. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999). 

Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Effective August 28, 2006, 38 C.F.R. § 3.384 was modified to further clarify the term 'psychoses' for the purposes of 38 C.F.R. § 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet.App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

There are also particular requirements for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  

These new regulations address a claimant's fear of hostile military or terrorist activity and were provided to the Veteran in the July 2012 SSOC. 


III. Analysis

With respect to the first element of 38 C.F.R. § 3.304(f) and Shedden, supra, the record indicates that the Veteran has been diagnosed with PTSD, anxiety, acute panic disorder, obsessive compulsive disorder, depression.  Evidence of a current disability has therefore been established.  

Although clinical reports reflect diagnoses of anxiolytic dependence and opioid dependence, direct-incurrence service connection may not be granted for a disability due to a veteran's willful misconduct, or for claims filed after October 31, 1990, for disability the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2012).

The Board will next address whether the Veteran is a 'combat Veteran' or had fear of hostile military or terrorist activity.  In this regard, the Board notes that the Veteran's VA outpatient treatment records indicate that his PTSD is the result of combat exposure.  See a September 2009 VA treatment record.  

Contrary to what is reported in the Veteran's VA treatment records, the Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  In fact, the Veteran's military occupational specialty (MOS) was a trainee, and the service personnel records indicate that he did not finish basic training.  Moreover, the Veteran has not contended that his psychiatric disabilities are the result of participation in combat.  Nor has he reported that he experienced 'fear of hostile military or terrorist activity.'  In fact, in his December 2006 notice of disagreement, the Veteran acknowledged that he did not serve in the Republic of Vietnam. 

Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  The Board also finds that the amendments to 38 C.F.R. § 3.304 (f) do not apply to his case.  As a result, his stressors must be corroborated. 

With respect to the second element of § 3.304(f) and Shedden, supra, the Veteran contends that he enlisted in the Army with "a good friend" who "committed suicide" in his presence while on active duty.  See, e.g., an October 2005 statement. He also reported that he had unloaded barrels containing Agent Orange when some of the contents spilled on him resulting in "mental anguish."  Id. 

Pursuant to Patton v. West, 12 Vet. App. 272 (1999), the Board has closely examined the record for a reduction in efficiency, problems with authority figures or anything out of the ordinary which would be suggestive that a traumatic event had in fact occurred.  No such records exist.  The record indicates that the Veteran did not meet the medical fitness standards for enlistment due to a preexisting speech defect and that he was erroneously enlisted.  He was honorably discharged approximately two months after his enlistment due to this preexisting defect.  The record does not indicate that he was ever brought up on discipline charges, was demoted, had difficulty performing his duties, or had any problems with authority during his military service.

Similarly, the Veteran's service treatment records are absent for any complaints or treatment for a psychiatric disorder.  A May 1967 Medical Board examination did not reveal any psychiatric abnormalities.  Rather, the psychiatric evaluation was normal.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet.App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.').

Upon review, the Board notes that the Veteran has made conflicting statements regarding his alleged stressor of witnessing his friend (D.L.S.) commit suicide.  Specifically, in an October 2005 stressor statement, the Veteran reported that his friend died as a result of his self-inflicted injury.  In fact, in July 2012, the Veteran altered a VA stressor verification form to reflect that his friend "died" under "non-battle" conditions.  In the March 2007 substantive appeal, however, the Veteran claimed that his friend, D.L.S., "is still alive" and that he would bring him to a hearing, if necessary.  Similarly, the Veteran submitted a statement from L.J.F., M.D., wherein he reported that "the event was not fatal." 

In addition, the Veteran's description of the location of this incident has varied throughout the appeal period.  In a September 2010 statement, the Veteran's private physician stated that the Veteran and D.L.S. were "going through an obstacle course with live ammunition being fired overhead and with explosives in close proximity. The friend reportedly took his rifle and [committed suicide] with [the Veteran] watching."  In contrast, while receiving VA outpatient treatment in August 2009, the Veteran reported that he was standing next to his friend "in formation" when he committed suicide.  Finally, during the February 2012 VA examination the Veteran reported that they were inside the "barracks or someplace."  

In an attempt to verify the Veteran's alleged stressor, the AMC contacted the US Army Crime Records Center and asked to verify that D.L.S. was shot in the head sometime in June 1967.  Upon investigation, the Army Crime Records Center reported that there were "no records" of any such event. 

The AMC also requested the National Personnel Records Center (NPRC) conduct a search of morning reports for the month of June 1967 in order to verify the Veteran's claimed stressor.  In a June 2012 response, the NPRC revealed that there were no records of any such event. 

During the February 2012 VA examination, the Veteran reported that after witnessing his friend commit suicide, he was sent to an Army hospital because of the way he was acting.  He reported that "because of the way he was acting" it was determined that he was not stable and discharged.  

In a July 2012 statement, the Veteran reported that after he witnessed his friend commit suicide, he took off his dog tags and left.  He stated that he was thought to be "missing in action."

In support of his claim, the Veteran has submitted a July 2012 lay statement from C.M. who reported that he has known the Veteran to be honest and truthful and that he has suffered from emotional issues for a number of years.  In separate July 2012 lay statements, D.L. and J.L., reported that the Veteran returned from military service with emotional issues after witnessing D.L.S. commit suicide. 

The Veteran has also submitted medical statements from L.F., M.D., who reported that the Veteran has PTSD as a result of witnessing his friend commit suicide during service. See letters dated in December 2006 and September 2010. 

While the Veteran is competent to report what he experienced during service, based on the above, the Board finds his statements to be not credible.  Specifically, the Veteran's allegation that his friend, D.L.S., committed suicide during service has been investigated by the NPRC and the Army Crime Records Center.  As noted, there is no evidence that any such event occurred. 

Moreover, the Veteran's allegation that he developed psychiatric problems during service is directly contradicted by the contemporaneous service department records. As noted, these records document that the Veteran was erroneously enlisted, and subsequently discharged, due to a preexisting speech defect.  These records make no reference to any behavioral problems, psychiatric abnormalities, hospitalization, or periods of AWOL. See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Veteran's psychiatric profile at the time of his separation was normal.  See Odiorne v. Principi, 3 Vet.App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the 'P' stands for psychiatric.). 

The Veteran's service treatment records include a May 1967 Narrative Summary which stated that while the Veteran was in his third week of basic training, he had been seen "in the ENT Clinic . . . with [a] speech defect.  Physical examination at this time revealed an incompetent and paralyzed soft palate."  He was diagnosed with a speech defect which had existed prior to his enlistment.  Medical Board proceedings conducted in June 1967 recommended that the Veteran be relieved from all basic training duties due to his preexisting speech defect.  There was no mention of any psychiatric abnormalities. 

The Veteran's recent statements are self-serving and are contradicted by his service records, to include the normal report at separation.  See Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991). (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

With respect to the medical records and opinions which state that the Veteran has a psychiatric disability due to combat exposure or as a result of witnessing his friend commit suicide, these records are entitled to no probative weight because they are premised on statements from the Veteran that are not credible.  See, e.g., Swann v. Brown, 5 Vet.App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also LeShore v. Brown, 8 Vet.App. 406, 409 (1995) ('a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional').

In Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate.  The Board may not, however, disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

As discussed in detail above, the Veteran's allegation of witnessing his friend commit suicide is not credible due to his inconsistent statements regarding the circumstances surrounding the incident, the negative contemporaneous service department records, and the reports from the NPRC and the Army Crime Records Center.  As a result, any medical statement or opinion based on this inaccurate premise is entitled to no weight of probative value. 

The Board also finds the Veteran's allegation of emotional distress after spilling Agent Orange to be not credible.  Specifically, the Veteran's service personnel records indicate that he completed three weeks of boot camp; his MOS is listed as a trainee.  As such, his allegation that he was asked to unload barrels of Agent Orange is not credible.  The Veteran has offered no cogent explanation as to why new recruits would be tasked with unloading barrels of Agent Orange or where they would be unloading such barrels from.  Moreover, the Veteran's service treatment records are negative for any complaints or treatment related to any chemical exposure.

In short, the Board rejects the Veteran's reports of witnessing his friend commit suicide or spilling Agent Orange, as being unbelievable.  

To the extent the Veteran contends that he had a psychiatric disability or psychiatric symptoms during service, the Board observes that his service treatment records are completely negative for any complaints, treatment or diagnosis of a psychiatric disorder.  As noted the Veteran's psychiatric profile at the time of his separation was normal and no psychiatric abnormalities were noted during a May 1967 examination.  Such records are more reliable, in the Board's view, than the Veteran's current assertions made in connection with his claim for monetary benefits from the government. See Cartright, supra.

Given all of the foregoing, including the lack of any credible evidence of the Veteran having foreign service, the service treatment records which do not document any complaints or treatment for psychiatric symptomatology or chemical exposure, the normal separation examination, the Veteran's inconsistent statements regarding the alleged suicide of D.L.S., the service personnel records which indicate that he did not finish basic training, his MOS of a trainee, and the negative reports from the NPRC and the Army Crime Records Center, the Board finds his statements of an in-service injury or disease not credible and therefore, lacking in probative value.  As a result, the second 38 C.F.R. § 3.304(f) and Shedden elements have not been satisfied and the Veteran's claim fails on this basis alone. 

In the absence of an in-service injury, disease or event, it follows that a nexus, is also lacking.  Indeed, as discussed above, the medical statements which attempt to link the Veteran's currently diagnosed psychiatric disabilities to his military service are based on an inaccurate factual premise and entitled to no probative value.  The evidence of record does not include any competent and credible statements attempting to link the Veteran's currently diagnosed psychiatric disabilities to his military service.  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no competent and credible evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the July 2012 lay statements from D.L. and J.L., indicate that the Veteran "has never been the same" since he witnessed his friend commit suicide during service.  While the underlying factual premise of their statement (that D.L.S. committed suicide during service) has not been verified, D.L. and J.L. are competent to report on their observations that the Veteran had behavioral problems after returning from service. 

Following a review of the claims file and a clinical examination, the February 2012 VA examiner noted that the Veteran has "a very long history of treatment for anxiety related difficulties and [that he was currently exhibiting] symptoms consistent with a diagnosis of Generalized Anxiety Disorder.  Records indicate he has also experienced difficulties with depression."  It was also noted, however, that the Veteran's service treatment records are negative for any complaints or findings of a psychiatric illness.  As a result, the examiner found "no substantive, credible etiological link between the Veteran's military service and his subsequent development of any psychiatric disorder or disability." 

While competent to report on their lay observations, the Board places greater weight of probative value on the February 2012 VA examiner's opinion. As noted, the Veteran's service treatment records are normal or negative for any complaints, treatment or diagnosis of a psychiatric disability.  In fact, the first evidence of any psychological problems comes from a 1992 private treatment record which diagnosed the Veteran with depression.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). 

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. The Board also acknowledges that D.L. and J.L. are competent to give evidence about what they observe. Id. However, upon review of the claims folder, the Board finds that their statements are entitled to less probative weight than those of the February 2012 VA examiner which are consistent with the evidence contained in the claims file. 

To the extent that the Veteran, D.L., or J.L contend that a medical relationship exists between psychiatric disabilities and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  Specifically, the Veteran's psychiatric disabilities may not be diagnosed by their unique and readily identifiable features because special medical training is required to diagnose them and therefore the presence of the disorder is a determination 'medical in nature' and not capable of lay observation. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his psychiatric disorders were caused by service is not competent evidence. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Accordingly, the Board must conclude that the weight of the evidence is also against the claim of service connection for psychiatric disorders other than PTSD. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, to include PTSD, as credible evidence has not been presented establishing onset of such a disease during service or within a year thereafter, or as the result of an in-service stressor. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


